DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites "a method of processing platelet cell data stored in a memory device" which comprising steps of "receiving first and second threshold values for a first parameter and third and fourth threshold values for a second parameter; establishing first high, first normal, and first low ranges for the first parameter and second high, second normal, and second low ranges for the second parameter in response to receiving the first, second, third, and fourth threshold values; establishing a plurality of categories, each category based on a combination of one the first high, first normal, and first low ranges with one of the second high, second normal, and second low ranges; retrieving the platelet cell data from the memory device, the platelet cell data indicating a plurality of platelet cells comprising a respective plurality of first parameter values and a corresponding plurality of second parameter values, wherein each platelet cell of the plurality of platelet cells corresponds to a respective first parameter value and a respective second parameter value; determining for each first parameter value and each corresponding second parameter value whether the first parameter value is in the first high, first normal, or first low range and whether the corresponding second parameter value is in the second high, second normal, or second low range; and - 26 - 2016P01254WOUS (SAG-029) computing a number of the plurality of platelet cells in each of the plurality of categories in response to the determining."  Therefore, it is a process. 
	Step 2A, Prong 1: Judicial exception recited? Yes. Each limitation as recited in the claim, is a process that, under BRI is capable of being executed in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system (memory device) does not take the claim limitation out of mental process grouping. Thus the claim recites a mental process.  
	2A-Prong 2: Integrated into a practical application? No. 
	This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "receiving first and second threshold values…", “establishing first high, first normal and first low…”, “establishing a plurality of categories…”, “retrieving the platelet cell data…”, "determining for each first parameter…" and “computing a number of the plurality of platelet cells”. 
	Step 2B: No. The recited limitations "identifying, based on the information related to the values of the plurality of factors, at least one factor, from among the plurality of factors, having a time series 37change of values that corresponds to a time series change of reference values of the prediction object" and "outputting information related to a predicted value of the prediction object based on the time series change of the values of the at least one factor" are merely data gathering. The recited "(identified) at least one factor" and "(outputted) information related to a predicted value of the prediction object" are merely insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept.  Similar to “iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747” See MPEP 2106.05(a)(I).
	Therefore, claim 1 is ineligible. 
	Similarly, claims 2-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example the displaying steps of claims 4-7 are also found to not overcome the 101 as being an insignificant extra-solution activity “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” MPEP 2106.05(g)
	Claims 11-13 recite "a user interface comprising a user input device and display device", “a processor coupled to the user interface and configure to”, a hematology analyzer” and "non-transitory computer readable medium" which do not offer a meaningful limitation beyond generally linking the apparatus or medium to a particular environment, that is, implementation via an "interface" or a "processor".  Further the hematology analyzer as claimed is also disclosed by applicant as being known.  As such, the apparatus and computer readable medium claims are no different from the method of claim 1 in substance; the method claim recites a mental process while the apparatus claim recites generic components configured to implement the same judicial exception. The claims do not amount to significantly more than the underlying mental process for the same reasons as applied above in claims 1-12. 
	Claims 14-20 depend from claim 13 and are rejected for the same reasons as claim 1 as the claims recite a judicial exception which is not integrated into a practical application.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
As to claim 1, line 12, it is believed “of one the first” should read –of one of the first--.  
As to claim 13, line 16, it is believed “of one the first” should read –of one of the first--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11 and 12, the noted claims each contain the language “capable of”, the examiner finds the noted phrase unclear.  Specifically, in defining a claim by what a processor is “capable of”, it is unclear what addition limitations are attempting to be added to claims 1 or 7, as it is unclear what about the medium makes it so that a processor is capable of executing instructions on it.  The claim is further confusing as it is unclear how the computer instructions differ from the “performing the method” of claims 1 or 7.  As the claim is written in such a manner that the computer instructions need not be the method of claims 1 or 7 and could be different instructions.  It is suggested for compact prosecution that the language “capable of” be replaced with “that”.  Further that the claim read for example “computer instructions that are executed in a processor to perform the method of claim 7”.  The claims are each interpreted in this more positive manner for examination. 
Examiner’s Note
	The examiner would firstly note that no allowable subject matter has been indicated at this time as the examiner is unclear as to how to overcome the 101 rejection.  The examiner further would like to note that the PCT search report has been reviewed and the primary reference D1 was used in a manner that the examiner finds beyond the broadest reasonable interpretation of the instant claim language.  Specifically the examiner finds using lines that were created to simply show a 3d perspective to a reader in figure 3b of Enrico as ranges that are established in response to the four threshold values as an unreasonable interpretation.  Therefore the examiner respectfully disagrees with the EPO based search report, and the references showing all of the instant claimed features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P LaPage/           Primary Examiner, Art Unit 2886